Davis, J.,
delivered the opinion of the court:
In the year 1800 the United States contracted with the Pittsburgh, Columbus and Cincinnati Eailroad Company for the transportation of the mails from Columbus, Ohio, to Pittsburgh, Pa., with a branch from Means to Cadiz, for two years, beginning July 1, 1800, and ending June 30,1808, at $32,400 per year. The mails were duly carried by the company, and the sendee was duly paid for at the agreed rate. When the contract was about to expire, the Government sought to renew it. It was found, howrever, that the road was about to change owners, and it did, in fact, change owners about that time. The portion of the road between Newark and Pittsburgh, 100 miles in length, came into the possession of the claimants. As to the portion between Newark and Columbus, 33 miles in length, the claimants also acquired a right of way over that for the transportation of their Newark and Pittsburgh trains. No written contract for the transportation of the mails was made with the defendants. *321The service was ordered and recognized on tlie books of tlie department as continued at tlie old rates, and the claimants, on the 1st July, 18C8, began to perform it as it bad been performed by tbe Pittsburgh, Columbus and Cincinnati Bailroad Company, and continued so to do up to and until the 30th June, 1872, and received pay therefor at the same rate as had been paid to the former company, and such payments were treated on both sides as a full and complete satisfaction for the service.
On the 1st of July, 1872, the rate of compensation was raised from $32,400 per annum to $44,400 per annum. The service was continued at this rate for one year by the claimants and was fully paid for at the new rate, and these iiayments, also, were treated on both sides as a full and complete satisfaction for the service.
In estimating the sum to be paid for this service as an entirety, the department, in 18GG, for reasons of its own, reached the sum to bepaid by estimating the distance from Newark to Pittsburgh (160 miles) at $200 per mile per annum, and the distance on the branch at $30 per mile per annum for 8 miles; but it required the company to agree to carry the mails over the whole 201 miles for the aggregate sum thus ascertained.
The compensation of $44,400 to be paid to the claimants, after June 30,1872, was reached by the department by the same process ; but this sum was in like manner regarded by the department as compensation in full for the whole 201 miles.
Nine months after the last sendee was rendered and paid fox’, the claimants set up that they had not been paid for the transportation of the mails over the 33 miles between Newark and Columbus. This suit is brought to recover the amount claimed for that service. They ground their claim on the allegation that before 1872 they were paid $200 per mile for transporting the mails between Newark and Pittsburgh, and after that $275 per mile for the same sendee, and that they received nothing for the service between Newark and Columbus.
We are all of the opinion that the' annual compensation of $32,400 for the years from July 1, 18G8, to June 30, 1872, and the compensation of $44,400 for the year ending June 30, 1873,-was paid by the department and was accepted by the claimants as full payment for the entire service over the 201 miles, including the 33 miles between Newark and Colmubus.
Consequently, the claimants’ petition must be dismissed.